         Case 2:20-cv-00163-JDW Document 2 Filed 01/27/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JACOVETTI LAW, P.C., et al.,                     Case No. 2:20-cv-00163-JDW

               Plaintiffs,

       v.

JAMES EVERETT SHELTON, et al.,

               Defendants.


                                          ORDER

       AND NOW, this 27th day of January, 2020, upon review of the docket in the above-

captioned matter, it is ORDERED that Plaintiffs, Jacovetti Law, P.C. and FCS Capital LLC,

shall file corporate disclosure statements pursuant to Fed. R. Civ. P. 7.1(a), within seven (7)

days of the date of this Order.

                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
